Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 1 of 9 Page ID #:148



                        UNITED STATES DISTRICT COURT                              JS-6
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02421-DOC-DFM                                   Date: May 11, 2020


  Title: JAMES RUTHERFORD V. HOA KHAI QUAN ET AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                  Not Present
               Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                DEFENDANTS:
             None Present                                None Present



        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING APPLICATION
                                   FOR DEFAULT JUDGMENT [23]

         Before the Court is Plaintiff James Rutherford’s (“Plaintiff”) Application
  for Default Judgment (“Application”) (Dkt. 23). The Court finds this matter appropriate
  for resolution without oral argument. Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. Having
  reviewed the papers and considered the arguments, the Court hereby GRANTS the
  Application for Default Judgment.

  I.    Background

        A.     Facts

         The following facts are drawn from the Complaint (“Compl.”) (Dkt. 1). Plaintiff
  asserts a violation of the Americans with Disabilities Act (“ADA”) against Hoa Khai
  Quan, Nhan Le Quan Lang, and Nancy Chau Minh Quan (“Defendants”). Compl.
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 2 of 9 Page ID #:149
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

      Case No. SA CV 19-02421-DOC-DFM                                         Date: May 11, 2020
                                                                                          Page 2

  ¶¶ 1-4. 1 Plaintiff is a California resident who is substantially limited in performing life
  activities and who, at times, uses a wheelchair. Id. ¶ 1. On or about November 3, 2019,
  Plaintiff went to a restaurant called Jovis Diner (the “Business”), located at 123 North
  East Street, San Bernardino, CA 92401. Id. ¶ 2. Plaintiff alleges the Business is open to
  the public, a place of public accommodation, and a business establishment. Id. ¶ 11.
  According to Plaintiff, the parking spaces at the Business do not comply with the ADA,
  the access aisles in the parking lot violate ADA requirements, the curb ramp in the
  parking lot violates ADA requirements, and the restroom violates ADA requirements. Id.
  ¶ 12.

        Plaintiff requests attorney fees and costs as well as an order directing the
  Defendants to remedy the ADA violations at the Business. See generally Appl.

           B.      Procedural History

         On December 16, 2019, Plaintiff filed the Complaint, followed by proof of
  service on January 14, 2020 (Dkts. 13-15). On February 20, 2020, Plaintiff filed a
  Request for Entry of Default (Dkt. 16), which was granted on February 21, 2020
  pursuant to Fed. R. Civ. P. 55(a) (Dkt. 17). Plaintiff filed the first Application for
  Default Judgment (Dkt. 19) on March 10, 2020, which was stricken when the Court
  dismissed Plaintiff’s state law claims on April 13, 2020 (Dkt. 22). Plaintiff filed the
  instant Application on April 15, 2020.

  II.      Legal Standard

         Federal Rule of Civil Procedure 55(b) provides that the Court may, in its
  discretion, order default judgment following the entry of default by the Clerk. Fed. R.
  Civ. P. 55(b). Local Rule 55 sets forth procedural requirements that must be satisfied by a
  party moving for default judgment. C.D. Cal. R. 55. Entry by the Clerk is proper when
  the amount of damages is “for a sum certain or a sum that can be made certain by
  computation”; entry by the Court is proper “[i]n all other cases.” Fed. R. Civ. P. 55(b).
  Upon entry of default, the well-pleaded allegations of the complaint are taken as true,
  with the exception of allegations concerning the amount of damages. See, e.g., Geddes v.
  United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977). However, “necessary facts not
  contained in the pleading, and claims which are legally insufficient, are not established
  by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).


  1
   In the Motion, Plaintiff seeks no damages under any state law claim and asks this Court
  for default only as to the ADA claim. See generally Mot.
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 3 of 9 Page ID #:150
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02421-DOC-DFM                                             Date: May 11, 2020
                                                                                           Page 3

  Where the pleadings are insufficient, the Court may require the moving party to produce
  evidence in support of the motion for default judgment. See TeleVideo Sys., Inc. v.
  Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987).

         When deciding whether to enter default judgment, courts consider seven factors:

         (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s
         substantive claim; (3) the sufficiency of the complaint; (4) the sum of
         money at stake in the action; (5) the possibility of a dispute concerning
         material facts; (6) whether the default was due to excusable neglect; and (7)
         the strong policy underlying the Federal Rules of Civil Procedure favoring
         decisions on the merits.

  Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).

  III.   Discussion

         A.     Procedural Requirements

          Plaintiff has satisfied the requirements of Local Rules 55-1 and 55-2 and Federal
  Rule of Civil Procedure 55(b). Plaintiff requested and received an entry of default against
  the Defendants. Dkt. 17. Having determined Plaintiff’s procedural compliance, the Court
  turns to the substance of Plaintiff’s Motion.

         B.     Eitel Factors

                1. The Possibility of Prejudice to Plaintiff

          The first Eitel factor requires the Court to consider the harm to plaintiff if the
  Court does not grant default judgment. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp.
  2d 1172, 1177 (C.D. Cal. 2002). Here, without an entry of default judgment, Plaintiff will
  be prejudiced and denied the right to a judicial resolution of the claims presented. See id.
  Plaintiff alleges that he has encountered barriers at the Business and is being deterred
  from further patronizing the Business. Defendants have failed to defend against the
  action, denying Plaintiff his rights under the ADA. Accordingly, the Court finds that this
  factor weighs in favor of default judgment.

                2. Merits of Claim and Sufficiency of the Complaint

        Courts often consider the second and third Eitel factors together. See PepsiCo, 238
  F. Supp. 2d at 1175. The second and third Eitel factors favor default judgment where the
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 4 of 9 Page ID #:151
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02421-DOC-DFM                                            Date: May 11, 2020
                                                                                          Page 4

  complaint states a claim for relief. Id. at 1177 (citing Danning v. Lavine, 572 F.2d 1386,
  1388 (9th Cir. 1978)). In their analyses of the second and third Eitel factors, courts accept
  as true all well-pleaded allegations regarding liability. See Fair Hous. of Marin v. Combs,
  285 F.3d 899, 906 (9th Cir. 2002).

         The ADA provides that “[n]o individual shall be discriminated against on the basis
  of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
  advantages, or accommodations of any place of public accommodation by any person
  who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.
  § 12182(a). Plaintiff alleges that the Defendants own, operate, and/or lease the Business
  and are therefore liable for violating the ADA if Plaintiff shows that he suffered
  discrimination at the location due to his disability. Discrimination includes “a failure to
  remove architectural barriers . . . where such removal is readily achievable.” Id.
  § 12182(b)(2)(A)(iv).

          “To prevail on a Title III discrimination claim, the plaintiff must show that (1) [he]
  is disabled within the meaning of the ADA; (2) the defendant is a private entity that
  owns, leases, or operates a place of public accommodation; and (3) the plaintiff was
  denied public accommodations by the defendant because of [his] disability.” Molski v.
  M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007) (alteration in original). In addition, in
  an ADA claim alleging discrimination for failure to remove an architectural barrier,
  removal of the barrier must be “readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv).

         As a threshold matter, Plaintiff has standing to pursue the ADA claim. Plaintiff
  alleges he was denied access to the Business and is deterred from going in the future, and
  the Court accepts the allegation as true because of Defendants’ default. See Fair Hous. of
  Marin, 285 F.3d at 906; Compl. ¶¶ 16, 21. Plaintiff also alleges that the architectural
  barriers at issue were the cause of the denial of access to the Business. See Compl. ¶¶ 12,
  19. Injunctive relief may address the issue.

          However, where injunctive relief is sought, a plaintiff must demonstrate
  “significant possibility of future harm.” See San Diego Cty. Gun Rights Comm. v. Reno,
  98 F.3d 1121, 1126 (9th Cir. 1996). “Demonstrating an intent to return to a non-
  compliant accommodation is but one way for an injured plaintiff to establish Article III
  standing to pursue injunctive relief. A disabled individual also suffers a cognizable injury
  if he is deterred from visiting a noncompliant public accommodation because he has
  encountered barriers related to his disability there.” Chapman v. Pier 1 Imports (U.S.)
  Inc., 631 F.3d 939, 949 (9th Cir. 2011). Here, Plaintiff alleges he “is being deterred from
  patronizing the [Business] . . . but intends to return . . . .”. Compl. ¶ 19. Thus, Plaintiff
  has standing to pursue injunctive relief.
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 5 of 9 Page ID #:152
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02421-DOC-DFM                                             Date: May 11, 2020
                                                                                           Page 5

         Second, Plaintiff has shown he is disabled as defined in the ADA. The ADA
  defines disability as “[a] physical or mental impairment that substantially limits one or
  more major life activities” 42 U.S.C. § 12102(1)(A). Major life activities include walking
  and standing. Id. § 12102(2)(A). Here, Plaintiff asserts he is “substantially limited in
  performing one or more major life activities” and must use a wheelchair for mobility.
  Compl. ¶ 1. Therefore, Plaintiff is disabled as defined in the ADA.

         Plaintiff has also shown that the Defendants are a private entity that own, lease, or
  operate the Business as a place of public accommodation. A restaurant is a place of
  public accommodation. Id. § 12181(7)(B). Plaintiff asserts that the Defendants owned the
  property and/or the Business in San Bernardino. Accepting these allegations as true,
  Plaintiff has shown Defendants own a place of public accommodation.

         Next, Plaintiff has shown he was denied public accommodation because of his
  disability due to architectural barriers at the Business. Plaintiff alleges he went to the
  Business and upon arrival documented that

                       there [was] no ADASAD compliant accessible parking
                or van accessible parking spaces in the parking lot as required
                by Section 502; there is no ADASAD compliant van
                accessible parking signage in violation of Section 502.6; the
                accessible parking space in front of the main entrance has a
                slope of over 5% where 502.4 prohibit a slope over 2%; [and]
                access aisles shall be at the same level as the parking spaces
                they serve.

         Compl. ¶ 12.

        Because of Plaintiff’s disability and the above barriers at the Business, Plaintiff
  was denied his right to enjoy accessible conditions at a place of public accommodation.

         Finally, Plaintiff has shown that removal of the architectural barriers is readily
  achievable. Plaintiff alleges that the above violations “are easily removed without much
  difficulty or expense.” Compl. ¶ 23. Furthermore, Plaintiff alleges that these are the types
  of barriers “identified by the Department of Justice as presumably readily achievable to
  remove.” Id. Indeed, federal regulations provide examples of readily achievable
  removals. Under 28 C.F.R. § 36.304(b), examples of readily achievable steps to remove
  barriers include “installing ramps” and “making curb cuts in sidewalks and entrances.”
  Thus, Plaintiff has sufficiently shown removal of the barriers is readily achievable. The
  Court finds that Plaintiff has stated a cause of action under the ADA.
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 6 of 9 Page ID #:153
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02421-DOC-DFM                                             Date: May 11, 2020
                                                                                           Page 6

                3. Sum of Money at Stake

          The fourth Eitel factor balances “the amount of money at stake in relation to the
  seriousness of the [d]efendant’s conduct.” Pepsico, 238 F. Supp. 2d at 1176. This
  requires the court assess whether the recovery sought is proportional to the harm caused
  by defendant’s conduct. See Walters v. Statewide Concrete Barrier, Inc., No. C 04-2559
  JSW, 2006 WL 2527776, *4 (N.D. Cal. Aug. 30, 2006) (“If the sum of money at issue is
  reasonably proportionate to the harm caused by the defendant’s actions, then default
  judgment is warranted”). “Default judgment is disfavored where the sum of money at
  stake is too large or unreasonable in relation to defendant’s conduct.” Vogel v. Rite Aid
  Corp., 992 F. Supp. 2d 998, 1012 (C.D. Cal. 2014).

         Here, Plaintiff only seeks attorney fees. Mot. at 12. Such an award is not
  disproportional to the harm caused. The Court determines that the fourth Eitel factor
  weighs in favor of granting the default judgment.

                4. Possibility of Dispute Concerning Material Facts

         The fifth Eitel factor requires the Court to consider the possibility of dispute as to
  material facts in the case. Where a plaintiff’s complaint is well-pleaded and the
  defendants make no effort to properly respond, the likelihood of disputed facts is very
  low. See Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916, 921 (C.D.
  Cal. 2010).

          Here, Plaintiff provided a well-pleaded complaint and Defendants failed to dispute
  the allegations. “Upon entry of default, all well-pleaded facts in the complaint are taken
  as true, except those relating to damages.” Pepsico, 238 F. Supp. 2d at 1177 (citing
  TeleVideo Sys., Inc., 826 F.2d at 917–18). Accordingly, this factor weighs in favor of
  default judgment.

                5. Possibility of Excusable Neglect
         The sixth Eitel factor considers the possibility that a defendant’s default resulted
  from excusable neglect. Vogel, 992 F. Supp. 2d at 1013; see also Eitel, 782 F.2d at 1471–
  72. Due process requires that interested parties be given notice of the pendency of the
  action and be afforded an opportunity to present their objections before a final judgment
  is rendered. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
  While there is always a possibility that a defendant might appear and claim excusable
  neglect, where the defendants “were properly served with the Complaint, the notice of
  entry of default, as well as the papers in support of the instant motion,” this factor favors
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 7 of 9 Page ID #:154
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02421-DOC-DFM                                             Date: May 11, 2020
                                                                                           Page 7

  entry of default judgment. Shanghai Automation Instrument Co. Ltd. v. Kuei, 194 F.
  Supp. 2d 995, 1005 (N.D. Cal. 2001).

          Here, Defendants were properly served with the Complaint. See Dkts. 13-15.
  Defendant was also served with the notice of entry of default and the papers for the
  instant motion. See Decl. of Joseph R. Manning (Dkt. 23-3) ¶ 5. However, no answer was
  filed. Defendants have simply made no effort to defend this suit. Because the likelihood
  of excusable neglect is very low, this factor weighs in favor of default judgment.

                6. Strong Policy Favoring Decision on the Merits

         The seventh Eitel factor requires the Court to consider the strong judicial policy
  favoring decisions on the merits before granting default judgment. “Cases should be
  decided upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. But the
  mere existence of Rule 55(b) “indicates that this preference, standing alone, is not
  dispositive.” Pepsico, 238 F. Supp. 2d at 1177 (citation omitted). Rule 55(a) allows a
  court to decide a case before the merits are heard if a defendant fails to appear and
  defend. Id. (“Defendant’s failure to answer plaintiffs’ complaint makes a decision on the
  merits impractical, if not impossible.”). Since Defendants have not responded to
  Plaintiff’s Complaint, the Court is not precluded from entering judgment.

         Taken together, the seven Eitel factors weigh in favor of granting default judgment
  against the Defendants.

         C.     Remedies

          Having determined that entry of default judgment is proper, the Court turns to the
  remedies sought. “A default judgment must not differ in kind from, or exceed in amount,
  what is demanded in the pleadings.” Fed. R. Civ. P. 54(c). Once “[i]njury is
  established[,]… plaintiff need prove only that the compensation sought relates to the
  damages that naturally flow from the injuries pled.” See Philip Morris USA, Inc. v.
  Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003). While the Court is not
  required to issue findings of fact as to liability, it must do so as to damages. Adriana Int'l
  Corp. v. Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990). The Court can consider
  “‘declarations, calculations, and other documentation of damages in determining if the
  amount at stake if reasonable,’” when assessing whether “there is an adequate basis for
  the damages awarded in the default judgment.” Xerox Corp. v. American Mail Centers,
  Inc., 2016 WL 10834102, at *2 (C.D. Cal. Oct. 14, 2016) (quoted citation omitted).
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 8 of 9 Page ID #:155
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 19-02421-DOC-DFM                                                Date: May 11, 2020
                                                                                              Page 8

         In this Motion, Plaintiff seeks (1) injunctive relief and; (2) attorneys’ fees and
  costs in the amount of $4,022.

                1.     Injunctive Relief

          Plaintiff seeks injunctive relief under the ADA. “In the case of violations [of the
  accessibility provisions] of [the ADA], injunctive relief shall include an order to alter
  facilities to make such facilities readily accessible to and usable by individuals with
  disabilities....” 42 U.S.C. § 12188(a)(2). Injunctive relief is proper here, as the Court has
  found Plaintiff has plead a valid claim under the ADA and the removal of the barriers is
  readily achievable. Therefore, the Court ORDERS Defendants to remove barriers at the
  Business to the extent Defendants can legally do so. Defendants are enjoined to remove
  the barriers described in Plaintiff’s complaint, including providing complaint van
  accessible parking, providing complaint curb ramps, and providing compliant access
  aisles. See Compl. ¶ 12.

                  2.     Attorney’s Fees and Costs
          Despite entry of default, the Court is concerned with affixing a large sum of
  attorneys’ fees for ADA actions, such as this, against small businesses during a
  pandemic. Small businesses are hurting greatly during this unfortunate emergency.
  Though Plaintiff has the right to visit businesses that comply with the law, attorneys’ fees
  are left to the discretion of the Court. The Court must balance providing compensation
  for attorneys who protect civil rights with ensuring that defendants are given a fair shake
  if they attempt to remedy their violations. The Court is satisfied that Plaintiff’s rights are
  protected with injunctive relief. Further, given the competing concerns described above,
  and given the unprecedented pandemic afflicting the United States and decimating small
  businesses, the Court awards $462 in attorneys’ fees and further awards costs in the
  amount of $538.00. The total amount of attorney’s fees and costs is $1,000.


  IV.    Disposition

       For the reasons set forth above, the Court GRANTS the Motion for Default
  Judgment and ORDERS injunctive relief and $1,000 in attorney’s fees and costs.

         The clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd
   CIVIL-GEN
Case 8:19-cv-02421-DOC-DFM Document 25 Filed 05/11/20 Page 9 of 9 Page ID #:156
